DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed March 16, 2021. Claims 1-20 are currently pending, of which claims 1-4, 8-11, and 15-18 are currently amended.
Response to Arguments
Changes to Specification and Figures – New Matter Issues
Applicant has amended the specification and introduced new Figures. These amendments do not introduce new matter and the previous objections are therefore withdrawn.

Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered but are moot.
Specifically, Applicant argues that the entitlement selections are not taught by Bandyopadhyay. See Remarks 11-12. These arguments are moot and previously cited reference Aguera-Arcas (PTO-1449 mailed 19 March 2020) has been cited to teach the amended limitations/concepts of the claim. While Bandyopadhyay clearly teaches the various above and below lock screen experiences, Aguera-Arcas discloses “select application such that a selection is a choice of a plurality of applications”, and therefore there is an assignment of the scope of the application context, including determining application action both above and below a lock screen. This is being applied to the functions of Bandyopadhyay. See Aguera-Arcas paras. [0027].
As a final note, in order to clarify the record, Examiner notes the interview summary by Applicant and the statement in the remarks regarding the interview outcome. Applicant alleged that the Office agreed that the amended claims are 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “assigning the entitlement to the first application” and the metes and bounds of this claim cannot be determined. Specifically, it is unclear what this entitlement is that is being assigned and how it can be assigned at this point in the process. It is further unclear how this entitlement does not already exist for the first application. For example, the user has already launched the first application but then is being presented with a selection interface for an entitlement for the first application and the timeline of events is what makes this indefinite. If an application without an See Specification para. [0016]. For examination purposes, this will be interpreted as any kind of assignment for an application at any point of time that can be made for an application’s accessibility above or below a lock screen. Claims 8 and 15 recite similar language and are rejected for at least the same reasons therein.
Claims 4, 11, and 18 recite similar language as claims 1, 8, and 15 with regards to another application, and are rejected for at least the same reasons as described above.
Claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19, and 20 are rejected based on their dependency from an above-rejected claim.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (U.S. Publication No. 2012/0009896; hereinafter “Bandyopadhyay”) and further in view of Aguera-Arcas et al. (U.S. Publication No. 2012/0284297; hereinafter “Aguera-Arcas”).
As per claim 1, Bandyopadhyay teaches a method for implementing a secure lock screen when operating in a locked state, the method comprising, by a computing device:
receiving a first request to launch an application; in accordance with a first determination that the first request is issued by way of the secure lock screen 
launching the first application, and displaying a first user interface that corresponds to the first application (See Bandyopadhyay Figs. 7 and 8 and paras. [0051] and [0115]: “a camera viewfinder associated with the image-capture application is displayed”).
Additionally, Bandyopadhyay further teaches receiving a second request to launch a second application; and in accordance with a second determination that the second request is issued by way of an application that is distinct from the secure lock screen: and suppressing a display of a second user interface that corresponds to the second application (See Bandyopadhyay Figs. 7 and 8 and paras. [0101-105]: “the camera roll ability is disabled in above-lock mode, and if such input is received, the mobile device transitions 732 to the mobile device unlock user interface state 740”, which is a form of suppressing the camera roll until the device is unlocked. Furthermore, after receipt of the additional function/application, such as the camera roll, “the mobile device transitions 732 to mobile device unlock user interface state 740” and “[t]hus, a user that enters the lock screen from an above-lock post capture mode is placed in the below-lock post-capture mode after authentication. This avoids the inconvenience of the user having to find their way back to the image-capture application after authenticating). However, Bandyopadhyay does not explicitly teach doing so after launching the second application.
Nevertheless, Bandyopadhyay does teach that an above-lock mode is separate from the below lock mode, and that if the user attempts to use a feature such as the 
However, while Bandyopadhyay teaches the first application and the requests, Bandyopadhyay does not explicitly teach selecting, from a plurality of entitlements, an entitlement for the first application, nor does Bandyopadhyay explicitly teach assigning the entitlement to the first application and that the second determination is based on the entitlement.
Aguera-Arcas teaches these limitations of the claim (See Aguera-Arcas paras. [0027]: “select application such that a selection is a choice of a plurality of applications”, and therefore there is an assignment of the scope of the application context, including determining application action both above and below a lock screen. This is being applied to the functions of Bandyopadhyay).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Bandyopadhyay, with a reasonable expectation of success, the lock screen interface of Bandyopadhyay with the application configurations of Aguera-Arcas. One would have been motivated to combine these references because both references disclose interacting with applications on lock screen interfaces and Aguera-Arcas enhances the user experience by allowing a more explicit definition of how the applications of Bandyopadhyay are 

As per claim 3, Bandyopadhyay/Aguera-Arcas further teaches wherein, when the computing device transitions from the locked state to an unlocked state, the second user interface is permitted to be displayed by way of the entitlement (See Bandyopadhyay paras. [0101-105]: user can enter unlocked state from the above-lock mode, permitting access to the features that were previously blocked).

As per claim 4, Bandyopadhyay/Aguera-Arcas further teaches receiving a third request to launch an additional application; and in accordance with a third determination that the first request is issued by way of the secure lock screen: launching the additional application, assigning a second entitlement to the additional application, and displaying a third user interface that corresponds to the additional application (See Bandyopadhyay Figs. 7 and 8 and paras. [0051], [0057], [0101-105], [0115]: above and below lock screen experience of the camera application described in detail above. However, the “application programs can include common mobile computing applications (e.g., image-capture applications, email applications, calendars, contact managers, web browsers, messaging applications), or any other computing application” and therefore one of ordinary skill would understand that the different levels of access can apply to those other applications, and thus, an additional application, as claimed; see also Aguera-Arcas paras. [0027]: “select application such that a selection is a choice of a plurality of applications”, and therefore there is an assignment of the scope of the 

As per claim 5, Bandyopadhyay/Aguera-Arcas further teaches wherein suppressing the display of the second user interface that corresponds to the second application comprises suppressing a second graphics context associated with the second application (See Bandyopadhyay Fig. 7 and paras. [0101-102] and [0105]: “the camera roll ability is disabled in above-lock mode, and if such input is received, the mobile device transitions 732 to the mobile device unlock user interface state 740”, which is a form of suppressing the camera roll until the device is unlocked and the user can be presented with the camera roll).

As per claims 8 and 10-12, the claims are directed to a storage medium that implements the same features of the method of claims 1 and 3-5 respectively, and are therefore rejected for at least the same reasons therein. 

As per claims 15, 17, and 18, the claims are directed to a computing device that implements the same features of the method of claims 1, 4, and 5 respectively, and are therefore rejected for at least the same reasons therein. 

Claims 6 and 13Bandyopadhyay/Aguera-Arcas as applied above, and further in view of Hilary et al. (U.S. Publication No. 2012/0284297; hereinafter “Hilary”).
As per claim 6, while Bandyopadhyay/Aguera-Arcas teaches the applications on the lock screen, Bandyopadhyay/Aguera-Arcas does not explicitly teach wherein the second graphics context is a drawing destination associated with the second application to be rendered by a rendering engine.
Hilary teaches these limitations of the claim (See Hilary paras. [0045-46] and [0050-51]: rendered components associated with applications on the lock screen, including contextual data being rendered and available for access).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the lock screen interface of Bandyopadhyay/Aguera-Arcas with the rendering components of Hilary. One would have been motivated to combine these references because both references disclose displaying content and providing access to applications on a lock screen, and Hilary enhances the teachings of Bandyopadhyay/Aguera-Arcas by allowing the user to comprehend the process of where the contexts are being rendered, as well as providing the user of Bandyopadhyay/Aguera-Arcas with the context of those individual applications. Rendering at particular locations on a screen is a common activity when presenting user interfaces.

As per claim 13, the claim is directed to a storage medium that implements the same features of the method of claim 6, and is therefore rejected for at least the same reasons therein. 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay/Aguera-Arcas as applied above, and further in view of Soundararajan (U.S. Publication No. 2015/0334219) and Hilary.
As per claim 7, while Bandyopadhyay/Aguera-Arcas teaches the applications on the lock screen, Bandyopadhyay/Aguera-Arcas does not explicitly teach periodically gathering, for each application of a plurality of applications executing on the computing device, a respective snapshot for the application regardless of a respective entitlement of the application that indicates to a rendering engine whether content of the application is permitted to be displayed, wherein, for each application of the plurality of applications, the respective snapshot comprises a respective capture of a respective underlying user interface (UI) of the application.
Soundararajan teaches periodically gathering, for each application of a plurality of applications executing on the computing device, a respective snapshot for the application regardless of a respective entitlement of the application that indicates to a rendering engine whether content of the application is permitted to be displayed (See Soundararajan Fig. 9 and paras. [0071-73]: while a device in a locked state, can receive updates for particular applications running in the background after predetermined time periods. While the background is updated in Soundararajan, these updates would also apply to the applications displayed on the lock screen of Bandyopadhyay/Aguera-Arcas).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Bandyopadhyay/Aguera-Arcas, with a reasonable expectation of success, the lock screen interface of Bandyopadhyay 
Hilary teaches wherein, for each application of the plurality of applications, the respective snapshot comprises a respective capture of a respective underlying user interface (UI) of the application (See Hilary Figs. 19-25 and paras. [0028], [0030-32] and [0083]: user can be presented with lock screen information and a portion, or snapshot, of the UI shown on the lock screen. Unlocking removes the lockscreen UI and loads the full page, such as the search results page after a user interacts with a particular result on the lock screen. A privacy threshold can also be enacted, and an authentication can be required to continue such application functionality below the lock screen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bandyopadhyay/Aguera-Arcas with the teachings of Hilary for at least the same reasons as discussed above in claim 6.

As per claim 14, the claim is directed to a storage medium that implements the same features of the method of claim 7, and is therefore rejected for at least the same reasons therein. 

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay/Aguera-Arcas as applied above, and further in view of Dubhashi et al. (U.S. Publication No. 2010/0191974; hereinafter “Dubhashi”).
As per claim 2, while Bandyopadhyay/Aguera-Arcas teaches assigning the entitlement, Bandyopadhyay/Aguera-Arcas does not explicitly teach wherein assigning the entitlement to the first application comprises digitally signing the entitlement.
Dubhashi teaches these limitations of the claim (See Dubhashi paras. [0029-30]: applications can have signatures to verify content).
One of ordinary skill in the art at the time the invention was filed would have been motivated to combine, with a reasonable expectation of success, the entitlements of Bandyopadhyay/Aguera-Arcas with the digital signatures of Dubhashi, where such a modification is obvious because both references disclose applications where access can be locked, and Dubashi enhances the entitlements of Bandyopadhyay/Aguera-Arcas by improving upon the security by allowing only authorized applications to appear on the lock screen.

As per claim 9, the claim is directed to a storage medium that implements the same features of the method of claim 2, and is therefore rejected for at least the same reasons therein.

As per claim 16, the claims is directed to a computing device that implements the same features of the method of claim 2, and is therefore rejected for at least the same reasons therein.













Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142